Citation Nr: 0312736	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-15 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active honorable service from January 1968 to 
July 1970.  He received a discharge under conditions other 
than honorable from his period of service from July 1970 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

REMAND

A review of the claims folder reveals that the Board notified 
the veteran and his representative, by letter issued in March 
2003, of what information and medical or lay evidence, not 
previously submitted, was necessary to substantiate his claim 
and which evidence, if any, the veteran was expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In response to the Board's March 2003 letter, the veteran 
submitted additional medical evidence to the Board.  The RO 
has not had the opportunity to readjudicate the issues on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Moreover, 
the Board has determined that additional development is 
needed in this case.  As such, a remand of the case is 
required to comply with the above referenced governing legal 
criteria, and for further development.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b) of the VCAA, 
to include with regard to the one year 
period for receipt of additional 
evidence.  

2.  The RO should schedule the veteran for an 
examination with the appropriate VA medical 
facility to ascertain the severity and 
symptomatology of his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, paying particular attention 
to the varying Global Assessment of Function 
scores given at VA outpatient treatment and 
noted in private reports.  
(a) The examiner is requested to comment on 
the current severity level of the veteran's 
PTSD and what degree of impairment, if any, 
has the veteran's capacity for performing 
substantial and gainful employment been caused 
by his PTSD.  
(b) The examiner is requested to comment on 
the etiological relationship, if any, between 
the veteran's major depression and his 
service-connected PTSD.  The examiner should 
distinguish, if possible, all psychiatric 
symptomatology due to the veteran's service-
connected PTSD from that due to other 
nonservice-connected psychiatric 
symptomatology; if this is not possible the 
examiner should so indicate.  
The examiner's opinions should be supported by 
a clear rationale, and a discussion of the 
facts and medical principles involved would be 
of considerable assistance to the Board.  

3.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the last 
supplemental statement of the case, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

